Case 1:21-cv-20533-PCH Document 16 Entered on FLSD Docket 04/30/2021 Page 1 of 1


                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                  CASE NO.: 1:21-cv-20533-PCH
   JOSEPH NABAKA and AUDREYA
   MCLEAN a/k/a AUDREYA NABAKA,
                 Plaintiffs,
   v.
   RUSHMORE LOAN MANAGEMENT
   SERVICES, LLC,
                 Defendant.

                                              ORDER
         THIS CAUSE is before this Court on Defendant’s Motion to Dismiss (the “Motion”) [ECF

  No. 12], which was filed on March 25, 2021. Plaintiffs filed their response to the Motion on April

  15, 2021 (the “Response”) [ECF No. 15]. The deadline for Defendant to file a reply in support of

  its Motion was April 22, 2021. However, Defendant has not filed a reply. If Defendant disputes

  the arguments that Plaintiffs made in their Response, Defendant must file a reply on or before

  Thursday, May 6, 2021. Otherwise, should Defendant elect to not file a reply, the Court will

  consider Plaintiffs’ arguments conceded by Defendant. Accordingly, it is

         ORDERED AND ADJUDGED that, should Defendant elect to file a reply in support of

  its Motion to Dismiss, it must do so on or before Thursday, May 6, 2021.

         DONE AND ORDERED in Miami, Florida on April 30, 2021.




                                                      ____________________________________
                                                      Paul C. Huck
                                                      United States District Judge
  cc: Counsel of record
